Citation Nr: 0023394	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
lipomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran retired from active service in December 1997, 
after completing more than 20 years of active military 
service.

The Board of Veterans' Appeals (Board) issued a remand in 
this appeal on April 20, 2000, identifying the issues on 
appeal as entitlement to an evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), 
entitlement to an evaluation in excess of 30 percent for 
sinusitis with headaches, and entitlement to an evaluation in 
excess of 10 percent for lipoma.  However, in a letter to the 
Board in May 2000, the regional office (RO) maintained that 
the issues of entitlement to increased evaluations for PTSD 
and sinusitis with headaches had been resolved or were 
otherwise not appropriate for further appellate review.  For 
the reasons provided herein, the Board vacates its remand of 
April 20, 2000, and issues a new remand.


FINDINGS OF FACT

1.  The Board issued a remand as to this appeal on April 20, 
2000, identifying the issues on appeal as entitlement to an 
evaluation in excess of 30 percent for PTSD, entitlement to 
an evaluation in excess of 30 percent for sinusitis with 
headaches, and entitlement to an evaluation in excess of 10 
percent for lipoma.

2.  A review of this case demonstrates that at the time of 
the Board's remand in April 2000, the issues of entitlement 
to increased evaluations for PTSD and sinusitis with 
headaches had been resolved or were otherwise not appropriate 
for further appellate review.


CONCLUSION OF LAW

In order to insure that the appellant is not denied due 
process, the Board remand, dated April 20, 2000, is vacated.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.904(a) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a remand dated April 20, 2000, the Board identified the 
issues developed on appeal as entitlement to an evaluation in 
excess of 30 percent for PTSD, entitlement to an evaluation 
in excess of 30 percent for sinusitis with headaches, and 
entitlement to an evaluation in excess of 10 percent for 
lipoma.  

With respect to the issue of entitlement to an increased 
evaluation for PTSD, the veteran submitted a notice of 
disagreement received in December 1998 with an August 1998 
determination evaluating his service connected psychiatric 
disability as 10 percent disabling.  In February 1999, he 
submitted a statement indicating his anxiety with PTSD 
warranted a 50 to 70 percent evaluation.  After a personal 
hearing, the rating for the service connected psychiatric 
disability was increased to 30 percent.  He was provided a 
statement of the case as to this issue in September 1999.  He 
was advised that he must file a substantive appeal as to this 
issue within 60 days, or within the one year from the date of 
the original rating that was subject to the notice of 
disagreement.  The record before the Board does not show that 
a timely substantive appeal has been filed with respect to a 
statement of the case issued in September 1999.  Absent a 
perfected appeal, the Board does not have jurisdiction over 
this issue.  38 C.F.R. §§ 20.200, 20.202 (1999).   

With respect to the issue of entitlement to an increased 
evaluation for sinusitis with headaches, following the 
submission of a timely notice of disagreement as to this 
claim in November 1998, wherein the veteran very generally 
disagreed with the noncompensable rating originally assigned, 
in a subsequent February 1999 written statement that was also 
executed by the veteran, the veteran specifically limited his 
notice of disagreement as to this issue to entitlement to a 
30 percent evaluation.  When the RO subsequently granted a 30 
percent evaluation for this disability by a rating decision 
in September 1999, the RO advised the claimant the appeal as 
to this claim had been satisfied, as was no longer a proper 
subject for appellate review.   The record does not show the 
veteran or his representative disputed this determination. 

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the 
Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a).  In this instance, the 
issues of entitlement to increased ratings for sinusitis and 
a psychiatric disability were not properly in appellate 
status at the time of the April 20, 2000 remand.  Thus, the 
Board lacked jurisdiction and the assertion of jurisdiction 
was a denial of due process.   Accordingly, the Board's April 
20, 2000 remand will be vacated.

Upon completion of the instructions in the Remand section of 
this decision, the claim will be referred to another member 
of the Board for review and issuance of a determination on 
the merits.


ORDER

The April 20, 2000 Board remand is vacated.


REMAND

This matter came to the Board from rating decisions by the 
Seattle, Washington Regional Office of the Department of 
Veterans Affairs (VA).  On February 9, 2000, the appellant 
was informed of a hearing before a traveling member of the 
Board scheduled for March 9, 2000.  He failed to appear for 
the hearing.  The case was transferred to the Board in March 
2000.

In correspondence from the appellant to the RO, dated 
February 15, 2000, the appellant reported that he would not 
be able to appear at the hearing, and requested a change in 
the hearing date.  Good cause was shown.  His request was 
forwarded by the RO to the Board, and not received until 
April 11, 2000.  The appellant's request for a change in the 
hearing date, with good cause shown, was made 2 weeks prior 
to the scheduled hearing date.  38 C.F.R. § 20.704(c) (1999).

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

1.  The appellant is advised that he has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board in Seattle, Washington, in the 
order that this request was received 
relative to other cases on the docket for 
which hearings are scheduled to be held 
within this area.  38 U.S.C.A. 
§ 7107(d)(2) (West Supp. 1999); 64 Fed. 
Reg. 53,302 (2000) (to be codified at 
38 C.F.R. §§ 19.75, 20.704). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 

Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


